Citation Nr: 0725890	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left knee arthrotomy.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO denied the veteran's claims for increased 
ratings for his left knee arthrotomy residuals and for left 
knee DJD, currently rated as 20 and 10 percent disabling, 
respectively.  The veteran filed a notice of disagreement 
(NOD) in September 2004, and the RO issued a statement of the 
case (SOC) in April 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2005.  In July 2006, the RO issued a 
supplemental SOC (SSOC) reflecting thr continued denial of 
thr claims.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board's decision granting a 30 percent rating for left 
knee arthrotomy residuals is set forth below.  The claim for 
a rating in excess of 10 percent for left knee DJD is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence is at least evenly balanced as to whether 
the veteran's left knee impairment, residual to his left knee 
arthrotomy, is severe.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 30 percent rating for left knee arthrotomy 
residuals are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the veteran's 
claim for a rating in excess of 20 percent for left knee 
arthrotomy residuals-granting the full benefit sought on 
appeal-the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.




II. Analysis

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran underwent a left knee arthrotomy during service.  
The residuals of this arthrotomy have been rated under 
38 C.F.R. § 4.71, Diagnostic Code (DC) 5259-5257.  DC 5259, 
applicable to removal of semilunar cartilage and providing 
for a maximum 10 percent rating, is indicative of the in-
service arthrotomy.  While DC 5257 is sometimes utilized for 
rating "other impairment" of the knee (for which there is no 
specific diagnostic code), that diagnostic code authorizes 
assignment of ratings for recurrent subluxation or lateral 
instability: 10 percent for slight impairment, 20 percent for 
moderate impairment, and 30 percent for severe impairment.  
38 C.F.R. § 4.71a, DC 5257 (2006).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the current record presents a 
basis for assignment of a 30 percent rating for left knee 
arthrotomy residuals under DC 5257.

During the July 2004 VA examination, the veteran indicated 
that his left knee either locked or gave out daily.  The 
McMurray's test was positive, Lachman's test was negative, 
and there was no lateral instability.  The March 2005 VA 
examination report reflects that the veteran used a cane and 
wore a knee brace.  Medial and collateral ligaments were 
normal, there was a negative 1/4 drawer sign and McMurray's 
test was negative.  During the January 2007 Board hearing, 
the veteran stated that his left knee gave out on him due to 
instability many times per day (p. 3).  He also testified, 
and the VA examination reports and VAOPT records reflect, 
that he wears a metal knee brace on his left knee (p. 4).  An 
August 2005 VAOPT note indicates mild lateral pseudo-laxity.

Given the objective findings, the veteran's subjective 
complaints, and affording the veteran the benefit of the 
doubt, the Board finds that the current record supports a 
finding of more than moderate impairment of the left  knee, 
so as to warrant assigning a rating of 30 percent under DC 
5257 based on severe impairment.

In his August 2006 statement in support of claim (VA Form 21-
4138), filed in response to the RO's July 2006 SSOC, the 
veteran stated that he was entitled to a 30 percent rating 
under DCs 5259-5257.  As the Board has increased the rating 
for the veteran's left knee arthrotomy to 30 percent as 
requested, this decision is considered a full grant of the 
benefit sought on appeal with regard to this disability.


ORDER

A 30 percent rating for left knee arthrotomy residuals is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for a rating in excess of 10 percent 
for left knee DJD is warranted.

During the January 2007 Board hearing, the veteran indicated 
that his left knee disability had worsened since the most 
recent, March 2005 VA examination (p. 24). 
Given the veteran's claim of worsening disability, and to 
give him every consideration in connection with the claim 
remaining on appeal, the Board finds that further findings 
relating to his left knee DJD is needed to evaluate the 
current severity of this service-connected disability.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).

Hence,  the RO shouldarrange for the veteran to undergo 
further orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, shall result in a denial of 
the claim for an increased rating for left knee DJD.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examinartion, the RO should obtain all pertinent medical 
records.  

The Board notes that the July 2004 VA examination report 
reflects that the veteran is receiving Social Security 
Administration (SSA) benefits.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  The Board notes that service 
connection was granted for a back disability, secondary to 
the left knee arthrotomy residuals, in February 2003.  
Although that disability is not at issue on this appeal, in 
light of the remand of the claim for a rating in excess of 10 
percent for left knee DJD and the fact that the records of 
the SSA's disability determination may contain information 
relevant to the veteran's left knee DJD, the Board finds that 
the RO should obtain and associate with the claims file 
copies of all medical records underlying the SSA's disability 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002 & Supp. 
2006); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
submit all evidence in his possession, and ensure that its 
letter to the veteran meets the requirements of all 
applicable precedent, including the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards assignment of disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is  hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to his left 
knee DJD that is not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above-
particularly as as regards disability 
ratings and effective dates-and all 
other applicable case law (as 
appropriate).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of thr left 
knee, by a physician, at an appropriate 
VA medical facility.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should conduct range of 
motion findings, expressed in degrees, 
and render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination of the veteran's left 
knee.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins.  He or she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the left knee due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, he or she 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The physician should also indicate if 
there is any ankylosis or impairment of 
the tibia and fibula, and,if so, provide 
a description and an assessment of thr 
seveeeerity of such inmpairment.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10 percent for left 
knee DJD.  If the veteran fails, without 
good cause, to report for the scheduled 
examination, the RO should deny the claim 
pursuant to the 38 C.F.R. § 3.655(b) 
(2006).  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence in light of all 
pertinent evidence and legal authority.

8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them  the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


